EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Page 3
Claim 20, line 21	replace “the alkylene diradical” to “an alkylene diradical”

Page 4
Claim 20, line 1 	replace “the phosphono-” with “a phosphono-”

Page 5
Claim 22, line 1	replace “R3” with “R3”

Page 6
Claim 23, line 4	replace “the alkylene diradical” to “an alkylene diradical”
Claim 23, line 6	replace “the phosphono-phosphate” with “a phosphono-phosphate”
Claim 23, line 11	replace “alkyl(C1-8)” with “alkyl(C1-8)”

Page 8
Claim 24, line 5	replace “the non-olefin” with “a non-olefin”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 20-29 are allowed over the closest references cited below.

The present invention is drawn to a polymer having a structure of Formula 16, shown below.  See claims for full details.
                                          
    PNG
    media_image1.png
    113
    241
    media_image1.png
    Greyscale


Dürsch et al. (US 4,696,987) discloses a process for preparation of vinylphosphonic acid and a polymer thereof.  References teaches that crude vinylphoshponic acid contains 2-7 wt % of a monomer of formula CH2=CH-P(O)(OH)-OC2H4-P(O)(OH)2.  This monomer does not contain a phosphate (P-O-P) linkage.

Engelhardt et al. (US 4,585,845) discloses a crosslinked polymer wherein crosslinking is effected by a crosslinking bridge of formula.  Polymers do not meet structural requisites set forth in instant claims. 
                                                 
    PNG
    media_image2.png
    57
    135
    media_image2.png
    Greyscale


Jomaa et al. (US 7,399,756) discloses the following oganophosphorus compounds for activation of gamma/delta T-cells.  Reference does not teach preparation of polymer from these potential monomer compounds.   
        
    PNG
    media_image3.png
    70
    182
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    73
    209
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    71
    196
    media_image5.png
    Greyscale




	Montero et al. (US 8,017,596) and Montero et al. (US 2006/0241087) disclose the compounds tetraammonium (E)-buta-1,3-dienylpyrophosphonate and tetraammonium (E)-buta-1,3-dienyltriphosphonate for use as modulators of T-cell activity.  Reference does not teach preparation of polymer from these potential monomer compounds.
  
                       
    PNG
    media_image6.png
    64
    171
    media_image6.png
    Greyscale
              
    PNG
    media_image7.png
    74
    207
    media_image7.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762            
March 23, 2021